Case 7:16-cr-00799-VB Document 37 Filed 01/15/21 Page 1 of 1
Case 7:16-cr-00799-VB Document 36 Filed 01/15/21 Page iof1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

January 15,2021 ~ i

BY ECF

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601

 

  
  
   
    
   
 
  
  
 

Re: United States v. Tanisha LaPlant, 16 Cr. 799 (VLB)
Dear Judge Briccetti:

On August 12, 2019, the U.S. Probation Office filed a’Violation of Supervised Release Report
(the “VOSR Report”) in the above-referenced matter On July 23, 2020, the Court postponed
violation proceedings and extended the defendant7s supervised release by a period of six months,
The period of supervised release is scheduled toAerminate on February 8, 2021.

Probatierr has inform that the defendant has been in compliance with the
copditions of supervised release, an ti recommends dismissal of all specifications at this time.
ccordingly, on Probation’s recomm n, the Government moves to dismiss the
specifications set forth in the VOSR Report.

 

 

 

APPLICATION GRANTS&D Respectfully submitted,
so 0 RED: \\
0 Ne __ AUDREW STRAUSS
ome Brigeetti US.D.J. Acting United States Attorney for the
Dated:_(] 12. P| _—_ Southern] District of New York
ite Plains, NY
Me Vase. deprs by: _/s/ T. Josiah Pertz
A Ais wise “asked AM T, Josifh Pertz

Assistant United States Attorney

gdre duted Ted Coart detlan (9144 993-1966
gre wuce lle as

   
